DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 12/07/2021 is acknowledged and entered by the Examiner. Claim 1 has been amended. Claims 1-7 are currently pending in the instant application.  
The rejection of claims 1-7 under 35 U.S.C. 103 as being unpatentable over Koyano (JP 2007-276387 A) is withdrawn in view of Applicant’s amendment. Specifically, Koyano discloses that the ink comprises a content of colorant (pigment) of 6-15% by mass, more preferably 8-12% by mass (See [0031]). The content of colorant is outside the claimed range of 0.1-4.0% by weight of a dispersible anionic pigment as recited in amended claim 1. 
Examiner’s Statement of Reason for Allowance
Claims 1-7 are allowed over the prior art of record. 
	The following is an examiner’s statement of reasons for allowance: the claims, filed on 12/07/2021, have been carefully reviewed and searched. Currently, there is no ink jet printing method comprising an ink jet ink composition containing 0.1-4.0% by weight of a dispersible anionic pigment to satisfy a value Z as recited in amended claim 1. It’s noted that the dispersible .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH TUAN NGUYEN whose telephone number is (571)272-8082. The examiner can normally be reached M-F 9:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHANH T NGUYEN/Primary Examiner, Art Unit 1761